Slip Op. 99-45

            UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: SENIOR JUDGE NICHOLAS TSOUCALAS
______________________________
                               :
METER S.p.A.,                  :
                               :
               Plaintiff,      :
                               :
          v.                   :   Court No. 95-04-00371
                               :
THE UNITED STATES,            :
                               :
               Defendant.      :
______________________________:
                              JUDGMENT
     On May 11, 1995, the Court ordered the Department of Commerce,
International Trade Administration ("Commerce") to correct certain
ministerial errors in Antifriction Bearings (Other Than Tapered
Roller Bearings) and Parts Thereof From Italy; Final Results of
Antidumping Administrative Reviews and Revocation in Part of an
Antidumping Duty Order, 60 Fed. Reg. 10,959 (Feb. 28, 1995). The
Court further ordered that Commerce publish amended final results
incorporating these corrections in the Federal Register and that
the parties file amended complaints to take into account any
changes in the final results resulting from Commerce’s action. See
Meter v. United States, 19 CIT 692, Slip Op. 95-90 (May 11, 1995)
(order granting plaintiff’s consent motion for leave of Court to
correct ministerial errors)(Tsoucalas, Judge).

     Upon due deliberation, this Court, having found that Commerce
published amended final results incorporating the corrections as
ordered, see Antifriction Bearings (Other Than Tapered Roller
Bearings) and Parts Thereof from Italy; Amended Final Results of
Antidumping Duty Administrative Review, 60 Fed. Reg. 33,791 (June
29, 1995), and the parties, having failed to file amended
complaints within thirty days of the publication of the amended
results, and all other issues having been decided, it is hereby

     ORDERED that this case is dismissed.



                                           __________________________
                                                NICHOLAS TSOUCALAS
                                                   SENIOR JUDGE

Dated:   May 21, 1999
         New York, New York